16-3096
     Jiang v. Whitaker
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A205 445 792
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNY CHIN,
 8            SUSAN L. CARNEY,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JING ZHI JIANG,
14            Petitioner,
15
16                       v.                                      16-3096
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     John Chang, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Principal Deputy
26                                       Assitant Attorney General; Carl
27                                       McIntyre, Assistant Director;
28                                       Kevin J. Conway, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of
31                                       Justice, Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DISMISSED.

5          Petitioner Jing Zhi Jiang, a native and citizen of the

6    People’s Republic of China, seeks review of an August 25,

7    2016, decision of the BIA affirming a January 22, 2015,

8    decision of an Immigration Judge (“IJ”) denying him asylum,

9    withholding    of   removal,     and       relief    under   the   Convention

10   Against Torture (“CAT”).         In re Jing Zhi Jiang, No. A205 445

11   792 (B.I.A. Aug. 25, 2016), aff’g No. A205 445 792 (Immig.

12   Ct.   N.Y.   City   Jan.   22,   2015).         We    assume   the   parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15         Because Jiang does not challenge the agency’s denial of

16   asylum, withholding of removal, and CAT relief, we have

17   reviewed the IJ’s and BIA’s decision only as to cancellation

18   of removal.    See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

19   n.1, 545 n.7 (2d Cir. 2005) (noting that petitioner abandons

20   issues and claims not raised in his brief); see also Wangchuck

21   v. DHS, 448 F.3d 524, 528 (2d Cir. 2006) (reviewing both

22   decisions “for the sake of completeness”).                   The only issue

                                            2
1    before us is Jiang’s argument that he established that his

2    removal   would   cause    his   U.S.   citizen   wife   and   children

3    exceptional and extremely unusual hardship as required for

4    cancellation of removal.

5        Our jurisdiction to review the agency’s hardship

6    determination is limited to constitutional claims and

7    questions of law.    8 U.S.C. § 1252(a)(2)(B), (D); Barco-

8    Sandoval v. Gonzales, 516 F.3d 35, 39-40 (2d Cir. 2008).

9    When assessing jurisdiction, we “study the arguments

10   asserted . . . to determine, regardless of the rhetoric

11   employed in the petition, whether it merely quarrels over

12   the correctness of the factual findings or justification

13   for the discretionary choices, in which case the court

14   would lack jurisdiction, or whether it instead raises a

15   ‘constitutional claim’ or ‘question of law,’ in which case

16   the court could exercise jurisdiction to review those

17   particular issues.”       Xiao Ji Chen v. U.S. Dep’t of Justice,

18   471 F.3d 315, 329 (2d Cir. 2006).

19       Jiang argues that the agency erred in declining to credit

20   an expert medical opinion that his wife’s depression would

21   worsen if she accompanies Jiang to China.                This argument

22   merely quarrels with the agency’s factual determination that

                                        3
1    Jiang failed to establish that his wife suffers depression

2    because Jiang testified that his wife sought the opinion only

3    for purposes of his removal proceedings and had not otherwise

4    sought treatment.

5        Because Jiang does not raise a colorable constitutional

6    claim or question of law, we are without jurisdiction to

7    further review the agency’s decision.    See 8 U.S.C.

8    §§ 1229b(b)(1)(D), 1252(a)(2)(B), (D).

9        For the foregoing reasons, the petition for review is

10   DISMISSED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe
13                               Clerk of Court




                                   4